

115 HR 5955 IH: Victims of Child Abuse Act Reauthorization Act of 2018
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5955IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Mr. Poe of Texas (for himself, Mr. Costa, Mr. Fitzpatrick, Mr. Poliquin, Mr. Brown of Maryland, Mr. Swalwell of California, Mr. Messer, Ms. Wasserman Schultz, Ms. Kuster of New Hampshire, Mr. Cohen, Ms. Jayapal, Mrs. Wagner, Mr. Deutch, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize subtitle A of the Victims of Child Abuse Act of 1990.
	
 1.Short titleThis Act may be cited as the Victims of Child Abuse Act Reauthorization Act of 2018. 2.Reauthorization (a)FindingsSection 211 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20301) is amended—
 (1)in paragraph (1), by striking 2,000,000 and inserting 3,300,000; (2)in paragraph (6)—
 (A)by inserting improve positive outcomes for the child, before and increase; and (B)by striking ; and and inserting a semicolon;
 (3)in paragraph (7), by striking could be duplicated in many jurisdictions throughout the country. and inserting have expanded dramatically throughout the United States; and; and (4)by adding at the end the following:
					
 (8)State chapters of children’s advocacy center networks are needed to— (A)assist local communities in coordinating their multidisciplinary child abuse investigation, prosecution, and intervention services; and
 (B)provide oversight of, and training and technical assistance in, the effective delivery of evidence-informed programming..
 (b)DefinitionsSection 212 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20302) is amended— (1)by striking paragraphs (3) and (6);
 (2)by redesignating paragraphs (4), (5), (7), (8), and (9) as paragraphs (3), (4), (5), (6), and (7), respectively;
 (3)in paragraph (6), as so redesignated, by striking and at the end; (4)in paragraph (7), as so redesignated, by striking the period at the end and inserting ; and; and
 (5)by adding at the end the following:  (8)the term State chapter means a membership organization that provides technical assistance, training, coordination, grant administration, oversight, and support to local children's advocacy centers, multidisciplinary teams, and communities working to implement a multidisciplinary response to child abuse in the provision of evidence-informed initiatives, including mental health counseling, forensic interviewing, multidisciplinary team coordination, and victim advocacy..
 (c)Regional children's advocacy centersSection 213 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20303) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking with the Director and; (B)by striking paragraph (2);
 (C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; (D)in paragraph (2), as so redesignated, by striking and at the end;
 (E)in paragraph (3), as so redesignated— (i)by inserting after mental health care professionals the following: , law enforcement officers, child protective service workers, forensic interviewers, prosecutors, and victim advocates,;
 (ii)by striking medical each place that term appears; and (iii)by striking the period at the end and inserting ; and; and
 (F)by adding at the end the following:  (4)collaborate with State chapters to provide training, technical assistance, coordination, and oversight to—
 (A)local children’s advocacy centers; and (B)communities that want to develop local children's advocacy centers.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking , in coordination with the Director,; (ii)in subparagraph (A), by inserting and at the end;
 (iii)in subparagraph (B), by striking the prevention, judicial handling, and treatment of child abuse and neglect; and and inserting multidisciplinary team investigation, trauma-informed interventions, and evidence-informed treatment.; and
 (iv)by striking subparagraph (C); and (B)in paragraph (2)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking communities and inserting communities, local children's advocacy centers, multidisciplinary teams, and State chapters;
 (II)in clause (i), by inserting and expanding after developing; (III)by redesignating clauses (ii) through (x) as clauses (iii) through (xi), respectively;
 (IV)by inserting after clause (i) the following:  (ii)in promoting the effective delivery of the evidence-informed Children’s Advocacy Model and the multidisciplinary response to child abuse, including best practices in—
 (I)organizational support and development; (II)programmatic evaluation; and
 (III)financial oversight of Federal funding;; (V)in clause (iii), as so redesignated, by striking a freestanding facility where interviews of and services for abused children can be provided and inserting child-friendly facilities for the investigation of, assessment of, and intervention in abuse; and
 (VI)in clause (iv), as so redesignated, by striking multiple and inserting duplicative; and (ii)in subparagraph (B), by inserting and interested communities after advocacy centers;
 (3)in subsection (c)— (A)in paragraph (2)(C), by striking remedial counseling to and inserting evidence-informed services for;
 (B)in paragraph (3)(A)(ii), by striking multidisciplinary child abuse program and inserting children's advocacy center; and (C)in paragraph (4)(B)—
 (i)in the matter preceding clause (i), by striking , in coordination with the Director,; (ii)by striking clause (iii); and
 (iii)by redesignating clauses (iv) and (v) as clauses (iii) and (iv), respectively; (4)in subsection (d)—
 (A)in paragraph (1), by striking , in coordination with the Director,; and (B)in paragraph (2), in the matter preceding subparagraph (A), by striking and the Director; and
 (5)by striking subsections (e) and (f). (d)Local children's advocacy centersSection 214 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20304) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalThe Administrator, in coordination with the Director of the Office of Victims of Crime, shall make grants to—
 (1)develop and enhance multidisciplinary child abuse investigations, intervention, and prosecution; and
 (2)promote the effective delivery of the evidence-informed Children’s Advocacy Model and the multidisciplinary response to child abuse, including best practices in programmatic evaluation and financial oversight of Federal funding.;
 (2)in subsection (b)— (A)in the subsection heading, by inserting human trafficking and before child pornography;
 (B)by striking with the Director and; and (C)by inserting human trafficking and before child pornography;
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking Director and inserting Administrator; and (ii)by striking this section and inserting subsections (a) and (b); and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking social service and inserting child protective service;
 (ii)in subparagraph (B), by striking the counseling center and inserting a children's advocacy center; (iii)in subparagraph (C), by striking sexual and serious physical abuse and neglect cases to the counseling center and inserting child abuse cases that meet designated referral criteria to the children's advocacy center;
 (iv)in subparagraph (D)— (I)by striking investigative and inserting forensic; and
 (II)by striking social service and inserting child protective service; (v)by striking subparagraph (E);
 (vi)by redesignating subparagraphs (F) through (J) as subparagraphs (E) through (I), respectively; (vii)in subparagraph (E), as so redesignated, by striking counseling center and inserting children’s advocacy center or an agency with which there is a linkage agreement regarding the delivery of multidisciplinary child abuse investigation, prosecution, and intervention services;
 (viii)in subparagraph (F), as so redesignated, by striking minimize the number of interviews that a child victim must attend and inserting eliminate duplicative forensic interviews with a child victim; (ix)in subparagraph (G), as so redesignated, by striking multidisciplinary program and inserting children's advocacy center;
 (x)in subparagraph (H), as so redesignated, by inserting intervention and before judicial proceedings; and (xi)in subparagraph (I), as so redesignated, by striking Director and inserting Administrator;
 (4)in subsection (d)— (A)by striking the Director and inserting the Administrator; and
 (B)by striking both large and small States and inserting all States that are eligible for such grants, including large and small States,; and (5)by adding at the end the following:
					
 (f)Grants to State chapters for assistance to local children's advocacy centersIn awarding grants under this section, the Administrator shall ensure that a portion of the grants is distributed to State chapters to enable State chapters to provide technical assistance, training, coordination, and oversight to other recipients of grants under this section in providing evidence-informed initiatives, including mental health counseling, forensic interviewing, multidisciplinary team coordination, and victim advocacy..
 (e)Grants for specialized technical assistance and training programsSection 214A of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20305) is amended— (1)in subsection (a), by striking to attorneys and all that follows and inserting the following:
					
 to—(1)attorneys and other allied professionals instrumental to the criminal prosecution of child abuse cases in State or Federal courts, for the purpose of improving the quality of criminal prosecution of such cases; and
 (2)child abuse professionals instrumental to the protection of children, intervention in child abuse cases, and treatment of victims of child abuse, for the purpose of—
 (A)improving the quality of such protection, intervention, and treatment; and (B)promoting the effective delivery of the evidence-informed Children’s Advocacy Model and the multidisciplinary response to child abuse, including best practices in programmatic evaluation and financial oversight of Federal funding.;
 (2)by striking subsection (b) and inserting the following:  (b)Grantee organizations (1)ProsecutorsAn organization to which a grant is made for specific training and technical assistance for prosecutors under subsection (a)(1) shall be one that has—
 (A)a broad representation of attorneys who prosecute criminal cases in State courts; and (B)demonstrated experience in providing training and technical assistance for prosecutors.
 (2)Child abuse professionalsAn organization to which a grant is made for specific training and technical assistance for child abuse professionals under subsection (a)(2) shall be one that has—
 (A)a diverse portfolio of training and technical resources for the diverse professionals responding to child abuse, including a digital library to promote evidence-informed practice; and
 (B)demonstrated experience in providing training and technical assistance for child abuse professionals, especially law enforcement officers, child protective service workers, prosecutors, forensic interviewers, medical professionals, victim advocates, and mental health professionals.; and
 (3)in subsection (c)(2), by inserting after shall require the following: , in the case of a grant made under subsection (a)(1),. (f)Authorization of appropriationsSection 214B of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20306) is amended—
 (1)in subsection (a), by striking sections 213 and 214 and all that follows and inserting the following: sections 213 and 214, $19,000,000 for each of fiscal years 2019 through 2023.; and (2)in subsection (b), by striking section 214A and all that follows and inserting the following: section 214A, $6,000,000 for each of fiscal years 2019 through 2023..
 (g)Technical and conforming amendments relating to title 34, United States CodeThe Victims of Child Abuse Act of 1990 (34 U.S.C. 20301 et seq.) is amended— (1)in section 212(1) (34 U.S.C. 20302), by striking (42 U.S.C. 5611(b)) and inserting (34 U.S.C. 11111(b));
 (2)in section 214(c)(1) (34 U.S.C. 20304(c)(1)), by striking (42 U.S.C. 5665 et seq.) and inserting (34 U.S.C. 11183, 11186); (3)in section 214A(c)(1) (34 U.S.C. 20305(c)(1)), by striking (42 U.S.C. 5665 et seq.) and inserting (34 U.S.C. 11183, 11186);
 (4)in section 217(c)(1) (34 U.S.C. 20323(c)(1)), by striking (42 U.S.C. 5665 et seq.) and inserting (34 U.S.C. 11183, 11186); and (5)in section 223(c) (34 U.S.C. 20333(c)), by striking (42 U.S.C. 5665 et seq.) and inserting (34 U.S.C. 11183, 11186).
				